NONPRECEDENTIAL DISPOSITION
                                   To be cited only in accordance with
                                            Fed. R. App. P. 32.1



                United States Court of Appeals
                                          For the Seventh Circuit
                                          Chicago, Illinois 60604

                                         Submitted June 23, 2010*
                                          Decided June 24, 2010

                                                  Before

                                      JOHN L. COFFEY, Circuit Judge

                                      JOEL M. FLAUM, Circuit Judge

                                      DANIEL A. MANION, Circuit Judge

No. 09‐4147

JOHN L. DYE, JR.,                                     Appeal from the United States District Court
           Plaintiff‐Appellant,                       for the Eastern District of Wisconsin.

         v.                                           No. 09‐C‐660

BRYAN BARTOW, et al.                                  Rudolph T. Randa,
    Defendants‐Appellees.                             Judge.

                                                O R D E R

        Wisconsin inmate John Dye brought this civil rights suit, 42 U.S.C. § 1983, alleging
that prison officials were deliberately indifferent to his serious medical needs because they
did not allow him to take all of his meals in his cell.  The district court screened and then
dismissed his complaint, see 28 U.S.C. § 1915A, and Dye appeals.  We affirm.




         *
         The defendants‐appellees were not served with process in the district court and are
not participating in this appeal.  After examining the briefs and the record, we have
concluded that oral argument is unnecessary.  Thus, the appeal is submitted on the briefs
and the record.  See FED. R. APP. P. 34(a)(2).
No. 09‐4147                                                                                Page 2

        According to his complaint, the allegations of which we presume are true,
see Santiago v. Walls, 599 F.3d 749, 756 (7th Cir. 2010), Dye suffers from an anxiety‐based
eating disorder that prevents him from eating in the company of other people.  This wasn’t
a problem when he was sent to segregation for (unstated) disciplinary reasons.  When his
disciplinary term was up, though, prison officials offered Dye a choice: he could stay in
segregation where he would continue to receive all of his meals in his cell, or rejoin the
general prison population but take two meals in the cafeteria and one meal in his cell.  Dye
opted to rejoin the general population under these conditions.

        Dye sued eleven prison officials for being deliberately indifferent to his serious needs
by denying him three meals a day (because they know he can’t eat in the cafeteria).  As a
result he contends that he suffered from hunger pangs, weight loss, headaches, stress,
weakness, and irregular bowel movements.  His complaint also included a litany of other
purported violations by prison officials, such as interference with his religious practices
(including fasting), denial of a longer‐handled toothbrush, denial of celebrity photographs
in his cell, and removal from a therapy program.

        Because Dye had already accumulated three strikes for previous frivolous litigation,
see 28 U.S.C. § 1915(g), the district court denied his request to proceed in forma pauperis. 
The court reconsidered at Dye’s request, however, and agreed that his complaints of
persistent pain met the minimum imminent danger threshold with regard to his claim that
he was denied adequate food.  See Ciarpaglini v. Saini, 352 F.3d 328, 331 (7th Cir. 2003). 
Though Dye’s claim passed the imminent‐danger hurdle, the district court concluded that it
could not survive § 1915A screening because Dye had pleaded himself out of court by
saying too much.  See United States v. Antonelli, 371 F.3d 360, 361‐62 (7th Cir. 2004); Lindell v.
McCallum, 352 F.3d 1107, 1109 (7th Cir. 2003).

        On appeal Dye challenges the district court’s dismissal and reiterates that the
defendants violated the Eighth Amendment by requiring him to take at least two meals a
day in the cafeteria despite their knowledge that his anxiety‐based condition would make
him unable to eat.  He maintains that he stated a claim for relief: the defendants exhibited
deliberate indifference to his serious medical needs by forcing him to take meals in the
cafeteria despite knowing that he will not get adequate nutrition under that plan.

       The Eighth Amendment requires prison officials to provide adequate food and
medical care to prisoners.  Farmer v. Brennan, 511 U.S. 825, 832 (1994); Sain v. Wood, 512 F.3d
886, 893 (7th Cir. 2008).  To establish an Eighth Amendment violation, a prisoner must show
that he has been severely harmed and that prison officials were deliberately indifferent to
that harm.  Farmer, 511 U.S. at 834; Collins v. Seeman, 462 F.3d 757, 760 (7th Cir. 2006). This
requires that prison officials knew about a substantial risk of harm to the inmate and
No. 09‐4147                                                                               Page 3

refused to act to prevent that harm.  Farmer, 511 U.S. at 837; Dale v. Poston, 548 F.3d 563, 569
(7th Cir. 2008).

        Dye’s claim fails, though, because even if he could show that he suffered serious
harm that the defendants were aware of, they attended to his needs.  As the district court
noted, Dye submitted Health Service records documenting the actions prison officials took
to prevent harm: they monitored his health despite missing meals, sought and received
temporary guardianship when they feared that his voluntary religious fasting might
interfere with his health, allowed Dye to take one meal a day in his cell, and prescribed
medicine to treat his anxiety.  Dye may not have agreed with the defendants’ chosen course
of action, but disagreement with the course of his medical treatment does not state an
Eighth Amendment claim.  See Ciarpaglini, 352 F.3d at 331; Garvin v. Armstrong, 236 F.3d 896,
898 (7th Cir. 2001).

                                                                                    AFFIRMED.